Citation Nr: 1243989	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-48 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board acknowledges that, following the issuance of the March 2010 supplemental statement of the case, the Veteran requested an additional 120 days to submit clinical evidence in connection with his claims.  Although that request was granted, no subsequent evidence has been received.  The 120-day evidentiary window has now expired and, thus, appellate review may proceed.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence shows that the Veteran does not exhibit right ear hearing loss that qualifies as disabling under VA's governing laws and regulations.

2.  The preponderance of the competent and credible evidence shows that the Veteran's currently diagnosed left ear hearing loss is unrelated to his reported in-service acoustic trauma or any other aspect of his active service. 

3.  The preponderance of the competent and credible evidence shows that the Veteran's currently diagnosed tinnitus is unrelated to his reported in-service acoustic trauma or any other aspect of his active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2012).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

In this case, VA's notice requirements were satisfied by a letter issued in February 2008, which explained the evidence the Veteran was responsible for obtaining, the evidence VA would obtain on his behalf, the criteria for establishing service connection, and how VA determined effective dates and disability ratings.  This notice was sent prior to the initial adjudication of the above claims.  Accordingly, the Board finds that VA has met its statutory duty to notify regarding those issues.

Relevant to VA's duty to assist, the RO twice attempted to obtain the Veteran's service treatment records through the National Personnel Records Center, but was informed by that facility that no such records could be located.  See Requests for Information dated March 2008 and September 2008.  The RO also made other attempts to obtain the outstanding records, including from the Veteran himself.  See letters to Veteran dated in March 2008 and September 2008.  However, the Veteran declined to respond to the RO's requests.  Thereafter, the RO issued a November 2008 formal finding that the Veteran's service treatment records were unavailable.  A copy of that formal finding was sent to the Veteran.   However, he did not respond by submitting any service treatment records or other information that would assist VA in obtain such records on his behalf.  Consequently, the Board finds that VA met its obligation to search for alternative records that might support the Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Moreover, the Board finds that, in light of the RO's uncontested formal finding of unavailability, additional efforts to obtain the Veteran's service treatment records would be futile and are therefore unwarranted.

Additionally, the Board finds that VA has otherwise fulfilled its duty to assist by obtaining pertinent service personnel records and eliciting other relevant lay and clinical evidence, including written statements from the Veteran and a private audiological report.  As discussed in further detail below, the Veteran has not identified any additional evidence related to his hearing loss and tinnitus claims.  That is significant since the statutory duty to assist only requires that VA expend reasonable efforts to obtain relevant records that the Veteran has adequately identified.  38 U.S.C.A. § 5103A(b)(1) (West 2012).  Thus, in light of the above, the Board is satisfied that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of those claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Next, the Board observes that the Veteran has been afforded two VA examinations in connection with his appeal.  As discussed in further detail below, those examinations were performed by licensed audiologists, who rendered opinions based on current clinical findings and other pertinent evidence of record.  Although the Veteran has disagreed with those opinions, he has not expressly alleged that the underlying examinations were inadequate.  Moreover, the Board finds that the clinical findings gleaned from those examinations, in tandem with other pertinent evidence of record, is sufficient to evaluate the Veteran's claims.  As such, the Board considers it unnecessary to remand for a new VA examination in support of those claims.  

The Board also considers it unnecessary to remand those claims for a hearing before a Decision Review Officer or a Veterans Law Judge as the Veteran has not requested either type of hearing.  

For the foregoing reasons, the Board concludes that VA has expended reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Thus, as VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

The Veteran reports that his bilateral hearing loss and tinnitus had their onset in service when he was exposed to frequent bursts of weapons fire on the training range. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection for certain chronic disorders, including sensorineural hearing loss and tinnitus, may be established based upon a legal 'presumption' by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Additionally, under section 3.310(a) of VA regulations, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  However, such a theory of entitlement is not applicable in the instant case since the Veteran is not currently in receipt of any award of service connection and none is being granted herein.   

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

With respect to claims, such as the one at issue, which involve service connection for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Next, the Board observes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, evidence of a current disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Moreover, with regard to claims for tinnitus, the Veteran is not obligated to show that his hearing problems were present during active service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service noise exposure.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

As a final procedural matter before turning to the specific facts at issue, the Board observes that where, as here, service records are unavailable, VA has a heightened duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The absence of service records, however, does not obviate the need for probative evidence of current disability and a link to active duty.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

In this case, the Veteran's account of in-service noise exposure is consistent with his DD-214 Form, which indicates that he served in the infantry and received decorations as a sharpshooter and an expert with the M-16 rifle and hand grenades.  Accordingly, the Board accepts the Veteran's contentions of active duty acoustic trauma.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This supports his claims for bilateral hearing loss and tinnitus emanating from service.  However, in order to establish service connection, there still must be evidence of a current disability and a demonstrable link between that disability and the in-service trauma.

In an effort to satisfy the above requirements, the Veteran has submitted a report of a November 2007 Kaiser Permanente audiological evaluation, which yielded clinical findings suggestive of bilateral hearing loss.  Significantly, however, that private evaluation did not comport with VA's governing protocols governing examinations for hearing loss and, thus, is invalid for rating purposes.  38 C.F.R. § 4.85 (2012) (under VA's governing regulations, an examination for hearing loss must be conducted by a state-licensed audiologist and must include both a pure tone audiometry test and controlled speech discrimination (Maryland CNC) test).  In any event, the Board notes that the Kaiser Permanente examiner did not render an opinion with respect to the etiology of the Veteran's current hearing problems.  

Such an opinion was rendered by a VA audiologist who examined the Veteran in November 2009.  At that time, the Veteran reported a history of in-service acoustic trauma without the aid of hearing protection.  He denied any significant post-service occupational or recreational noise exposure.  Nevertheless, the Veteran conceded that the "gradual onset" of his current hearing problems had not occurred until after his military discharge.  Concurrent audiological findings revealed hearing loss that qualified as disabling with respect to the left, but not the right, ear.  See Hensley, 5 Vet. App. at 157; but see 38 C.F.R. § 3.385.  Similarly, the Veteran's complaints of intermittent ear problems were found to comport with a diagnosis of tinnitus that was localized in his left ear.  Based on those findings and a review of the pertinent lay and clinical history, the November 2009 VA examiner opined that it was less likely than not that any hearing loss or tinnitus was etiologically related to the Veteran's reported in-service noise exposure.  Significantly, the examiner did not question the Veteran's account of such exposure, but instead reasoned that it was not a sound explanation for his particular pattern of left-sided high-frequency sensorineural hearing loss and tinnitus.  Such a pattern, the examiner noted, was atypical of noise-induced hearing impairment and was instead symptomatic of a problem with the cochlear nerve.  The examiner then urged the Veteran to follow up with his treating physicians at Kaiser Permanente to rule out any retrocochlear pathology.

Notwithstanding the above examiner's exhortations, it does not appear that the Veteran has elicited any follow-up private treatment for hearing loss and tinnitus.  On the contrary, while his representative indicated in a March 2010 statement that a private medical opinion would be forthcoming, no such clinical evidence has been presented.  Nor has the Veteran submitted any information that would enable VA to obtain such evidence on his behalf.  Accordingly, the Board finds that absence of any pertinent private medical evidence is the result of the Veteran's own inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist is not a one-way street and, as such, a claimant cannot wait for assistance when she has information relevant to the adjudication of his appeal.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Next, the Board acknowledges that, in addition to the November 2009 VA examination, the Veteran underwent a March 2010 audiological evaluation by a different VA audiologist.  That evaluation, in contrast with the previous one, yielded audiological findings of mild sensorineural hearing loss that did not qualify as disabling in either ear.  38 C.F.R. § 3.385.  Nevertheless, the Veteran's prior diagnosis of left-sided tinnitus was confirmed and continued.  However, the March 2010 VA audiologist, unlike her predecessor, declined to render a definitive etiological opinion with respect to any actual or alleged hearing disability.  In this regard, the March 2010 examiner noted that, without access to the Veteran's service treatment records, she could not relate any such disability to service without resorting to speculation.

The Board observes that a medical report, such as the one provided by the March 2010 VA audiologist, which is equivocal in nature or expressed in speculative language, does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, the Board is not inclined to assign more than a modicum of evidentiary weight to that examiner's report.  

Conversely, the Board considers the prior November 2009 VA audiologist report to be both probative and persuasive.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (In its assessment of medical evidence, the Board can favor some medical evidence over other medical evidence so long as the Board adequately explains its reasons for doing so.)  In making this determination, the Board has considered whether the particular examiner was 1) fully informed of the pertinent factual premises (i.e., medical history) of the case; 2) provided a fully articulated opinion; and 3) supported that opinion with a detailed analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, the Board is satisfied that the November 2009 VA audiologist met all three of the above criteria.  Indeed, she conducted a comprehensive clinical examination and evidentiary review, thereby demonstrating her familiarity with the Veteran's pertinent medical and lay history.  Additionally, she provided a definitively negative nexus opinion, which was rooted in a discussion of pertinent facts and medical principles that clearly explained why the Veteran's left ear hearing loss and tinnitus were unrelated to his reported in-service noise exposure.  As such, while mindful that the November 2009 VA examiner's findings preceded and, thus, did not consider the subsequent lay and clinical findings elicited during the March 2010 VA examination, the Board nevertheless considers that clinician's opinion to be more probative overall than the report of subsequent VA examiner.

Moreover, the Board finds that November 2009 VA examiner's report, which declined to relate either hearing loss or tinnitus to service, is entitled to greater evidentiary weight than the Veteran's own account of in-service causation.  In this regard, the Board acknowledges that the Veteran is competent to report a history of in-service and post-service hearing problems, which are within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App 370 (2002).  However, he has not shown that he has the clinical expertise to comment on complicated medical issues, such as the nature and etiology of his current hearing loss.  See 38 C.F.R. § 3.159(a)(1) (2012) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.).  That is particularly significant where, as here, the Veteran has been diagnosed with an atypical pattern of unilateral hearing loss that is characteristic of cochlear nerve impairment.  Indeed, the inherent complexity of the Veteran's hearing problems makes it harder to determine whether any component of that disability was caused or aggravated in service.  Accordingly, the Board finds that the etiology of the Veteran's hearing loss can only be resolved by a clinical expert such as the November 2009 VA examiner, whose opinion, for the foregoing reasons, is deemed probative.

Similarly, the Board defers to the November 2009 VA examiner's opinion with respect to the etiology of the Veteran's tinnitus.  In this regard, the Board acknowledges that, unlike sensorineural hearing loss, tinnitus is capable of lay diagnosis.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  Nevertheless, the Board observes that, while the Veteran now ascribes his tinnitus to in-service noise exposure, he has not submitted any evidence to rebut the November 2009 VA examiner's negative nexus findings.  On the contrary, as noted above, the Veteran has expressly informed that VA examiner that his tinnitus had a gradual onset after his military discharge.  As such, while mindful that a showing of continuity of symptomatology may, by itself, satisfy the elements of in-service incurrence or aggravation and nexus, the Board finds that no such showing has been made here.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307.

Moreover, the Board considers it significant that the Veteran has not contended, and the evidence does not otherwise show, that he sought treatment for either hearing loss or tinnitus prior to undergoing the aforementioned Kaiser Permanente audiological evaluation in November 2007.  The approximately 26-year gap between the Veteran's release from service and his initial treatment for hearing problems weighs heavily against his current claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

In light of the foregoing, the Board finds that the competent and credible evidence of record shows that Veteran's right ear hearing loss does not rise to the level of a disability under VA's governing regulations.  38 C.F.R. § 3.385.  As such, he does not meet the threshold requirement for service connection for hearing loss in that ear.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (It is axiomatic that 'in the absence of proof of a present disability, there can be no valid claim.').  

Conversely, while mindful of the finding of nondisabling bilateral hearing loss rendered by the March 2010 VA examiner, the Board concludes, based upon the more probative opinion of the November 2009 VA audiologist, that the Veteran does meet the regulatory criteria for hearing loss, as well as tinnitus, in his left ear.  Nevertheless, the opinion furnished by that audiologist, and the absence of any similarly probative countervailing evidence, weighs against the finding of a nexus between the Veteran's reported in-service acoustic trauma and his current left ear hearing loss and tinnitus.  Thus, while cognizant that such disabilities need not manifest in service in order to establish direct service connection under current VA law, the Board finds that, given the particular evidence presented in this case, service connection is not warranted on a direct basis.  

Nor is service connection warranted on a presumptive basis.  On the contrary, there is there is no evidence of any hearing loss, which qualified as disabling for VA purposes, or any tinnitus within a year of the Veteran's discharge sufficient to warrant a grant of service connection under the provisions of 38 C.F.R. § 3.307 and 38 C.F.R. § 3.307.  

In sum, the Board finds that a basis for granting service connection for bilateral hearing loss and tinnitus has not been presented under any of the applicable theories of entitlement.  Accordingly, the Veteran's appeal of those issues is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


